[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                           U.S. COURT OF APPEALS
                               No. 07-15184                  ELEVENTH CIRCUIT
                                                                  MAY 6, 2009
                           Non-Argument Calendar
                                                              THOMAS K. KAHN
                         ________________________
                                                                   CLERK

                      D. C. Docket No. 07-00096-CR-CG

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

LEANTHONY LEE BETTIS,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                        _________________________

                                 (May 6, 2009)

Before BLACK, BARKETT and HULL, Circuit Judges.

PER CURIAM:

     William Scully, Jr., appointed counsel for Leanthony Lee Bettis, filed a
motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v,

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issue of merit, counsel’s motion to withdraw is GRANTED, and

Bettis’s convictions and sentences are AFFIRMED.




                                          2